 

 

Michael A. Keough

mkeough@steptoe.com USDC SDNY
1114 Avenue of the Americas DOCU: SENT step toe

 

OTe S08 Sou 10036 ELECTRONICALLY FILED STEPTOE & JOHNSON LLP
www.steptoe.com Dot . t

 

 

DAT? FILED: ener mer

 

 

SO ORDERED

November 20, 2019 ee

The initial Cc
onferen

VIA ECF NOV 2 1 2019 24 sore ned from December 3,

The Honorable George B. Daniels, U.S.D.J. 5. 30a a ary 14, 2020 at

United States District Court rn Lin.

Southern District of New York HON, CeORGH ES & | Danish,
$00 Pearl Street, Courtroom 11A

New York, NY 10007

Re: Reid v. Shaklee Corporation, No. 19-cv-07206-GBD
Dear Judge Daniels:

This firm represents Defendant Shaklee Corporation (“Shaklee”) in the above-captioned
matter.

We write on behalf of both parties to respectfully request that the Initial Pretrial
Conference scheduled for December 3, 2019 be adjourned. The reason for this request is that,
after the conference was initially scheduled, the date for Defendant to respond to Plaintiff's
complaint was extended to December 6, 2019, per the Court’s order dated October 28, 2019.
The parties are still attempting to resolve this matter without judicial intervention and ask that
the conference be adjourned until after Shaklee has responded to the complaint. Plaintiff
consented to this request on November 20, 2019.

We respectfully ask Your Honor’s endorsement of this request. Thank you for your
consideration.

Respectfully submitted,
/s/ Michael A. Keough
Michael A. Keough

cc: Counsel of Record (via ECF notification)
